881 So.2d 94 (2004)
Linda GEROW, as personal representative for the estate, etc., Appellant,
v.
YESTERDAY'S and Fireman's Fund Insurance Company, Appellees.
No. 1D03-2818.
District Court of Appeal of Florida, First District.
August 24, 2004.
Kevin G. Bennett; Grossman & Goldman, P.A., Boca Raton, for Appellant.
Susan J. Arrick; Arrick, Peacock, Hodges & Wiener, Miami, for Appellee.
HAWKES J.
We are asked to determine whether the amendments adopted by the 2000 Florida Legislature to section 440.20(11)(c), Florida Statutes (2001), eliminated the JCC's jurisdiction to determine whether a settlement agreement was reached, or to determine *95 the terms of such an agreement. Based on the reasoning discussed in Jacobsen v. Ross Stores & Sedgwick Claims, 1D03-2868, ___ So.2d ___, 2004 WL 1877558 (Fla. 1st DCA Aug. 24, 2004), we conclude they do not. Because it is within the province of the JCC to determine whether a settlement agreement was reached, and if so, to establish its terms, the JCC's order to the contrary is REVERSED.
ERVIN and ALLEN, JJ., concur.